January 2, 2013 Securities and Exchange Commission Office of Filings and Information Services treet, NE Washington, DC 20549 Re: Dreyfus Premier Investment Funds, Inc. File No.: 811-6490 Gentlemen: Transmitted for filing is the Annual Report to Shareholders for the above referenced Registrant for the period ended October 31, 2012, filed in compliance with the provisions of Section 30 of the Investment Company Act of 1940. Please direct any questions or comments to the attention of the undersigned at (212) 922-6620. Very truly yours, /s/ Judith C. Canonica Judith C. Canonica Paralegal JCC/ Enclosure
